Citation Nr: 1451588	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

What evaluation is warranted for residuals of a right wrist navicular bone fracture since August 1, 1989?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran performed verified active service from September 1968 to July 1971, from June 1972 to April 1975, and from January 1979 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was afforded an April 2014 videoconference hearing before the undersigned.  A transcript of the hearing was created and associated with the claims file.

This claim was remanded by the Board in June 2014.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's videoconference hearing transcript and VA outpatient treatment records are located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim for further development.  

At the April 2014 hearing, the Veteran stated that he had only sought treatment for his right wrist at VA outpatient facilities.  In a July 2014 VA treatment record, the Veteran reported that he was receiving private care from a physician for his complaints of worsening right wrist pain.  Unfortunately, the September 2014 VA examination does not make reference to these private records.  To avoid prejudice to the Veteran, the Board must remand to attempt to obtain these private records, and if pertinent, secure an addendum to the September 2014 examination report.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain any identified but currently unavailable VA and/or private medical treatment records pertaining to care for residuals of a right wrist fracture.  This specifically includes securing the private medical records referenced in the July 2014 VA treatment report.  All records obtained should be associated with the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  If any additional pertinent records are received, the examiner who conducted the September 2014 VA examination must be provided access to those records for review.  Following that review the examiner must indicate whether he would make any change to his September 2014 report.  If a new examination is in order that examination must be undertaken.  

3.  After completing any additional development indicated, the AOJ must readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


